department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarship program name c non-profit organization d city state dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a scholarship program named b the purpose of b to enhance access to higher education specifically you will provide scholarships to certain academically qualified former residents of c in d who desire to attend a college or university is in order to be eligible to receive a scholarship an individual must be a former resident of c years of age or younger and be recommended for assistance by a foster care or residential care case worker applicants must submit an agency approved application to the selection committee by the annually announced scholarship application deadline which is normally in late spring prior to the start of the academic year the application includes information concerning where the applicant plans to enroll where they attended high school their proposed expenses whether or not they applied for other scholarships and a brief description of any extra curricular activities the applicant has conducted the applicant must also submit a free application_for federal aid fasfa to aid the selection committee in making a decision as to the financial need of the applicant all scholarships are awarded on an objective and non-discriminatory basis the selection committee is comprised of the higher education committee of c each year your trustee advises the selection committee as to the amount of available funds the selection committee then obtains recommendations from foster care and or residential care case workers they m m review the applications of the recommended students and then select the scholarship recipients based on their qualifications and financial need the scholarships will not be awarded to any individual who is related by blood adoption or marriage to any member of the selection committee as a first cousin or nearer relative also scholarships will not be awarded to any disqualified_person recipients must attend a school described in sec_509 and sec_170 the selection committee will notify you as to who the recipients are and what school they will be attending you will then mail a check directly to the educational_institution on behalf of the recipient scholarships will be awarded for one academic year at a time and the application procedure must be repeated for subsequent academic years upon proof of enrollment actual disbursement of funds will be made to the institution prior to the beginning of each quarter semester or session scholarship recipients are required to send a copy of grades to the selection committee at the end of each quarter semester or session misused or unused funds are required to be reimbursed the number of scholarships awarded each year and the amount of each will vary depending upon the required amount to enable you to satisfy code sec_4942 for minimum distribution_requirements on average two scholarships are awarded each year there are approximately to children eligible to apply for the scholarship annually the scholarships are not automatically renewable in order to continue receiving scholarship funds in subsequent years the recipient would need to reapply by completing new fafsa and application forms and be selected again along with the check you will provide a letter to the educational_institution specifying that their acceptance of the scholarship proceeds constitutes their agreement to i refund any unearned portion of a scholarship if subsequent to the payment of a scholarship a scholarship recipient fails to meet any term or condition of the scholarship program and ii notify the trustee if a scholarship recipient fails to meet any term or condition of the scholarship program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of section a and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or a the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that 1s inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110q of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosure notice
